Case: 20-10349    Document: 00515696880       Page: 1    Date Filed: 01/06/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 6, 2021
                               No. 20-10349                        Lyle W. Cayce
                             Summary Calendar                           Clerk



   Demetrick Pennie, A Dallas Police Sergeant, and
   President of the Dallas Fallen Officer Foundation,

                                                        Plaintiff—Appellant,

                                    versus

   Ariana Giorgi, Writer for Dallas Morning News;
   Mayes Media Group; Brian Mayes, President of Mayes
   Media; Dallas Police Association; Michael Mata,
   President of the Dallas Police Association; Thomas
   Popken, Member of the Dallas Police Association;
   Dallas Police Association's Assist the Officer
   Foundation, Incorporated; Frederick Frazier,
   President of Assist the Officer Foundation; John Burk,
   Affiliate of Assist the Officer Foundation; City of
   Dallas; Mike Rawlings, Mayor of the City of Dallas;
   Naomi Martin, Former Writer for Dallas Morning
   News and Current Writer for the Boston Globe; Dallas
   Morning News,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:19-CV-1945
Case: 20-10349            Document: 00515696880              Page: 2      Date Filed: 01/06/2021

                                             No. 20-10349


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Edith H. Jones, Circuit Judge:*
             The Plaintiff Demetrick Pennie asks this court to reverse the district
   court’s dismissal of his defamation claims. After careful consideration of the
   applicable law and close review of the relevant portions of the record, we
   affirm.
                                           I. Background
             A few days before the statute of limitations expired on his defamation
   claims, Pennie filed suit in district court. 1 Although he timely served the
   Defendants with notice, Pennie did not effectuate service until after
   expiration of the statute of limitation on his defamation claims. 2 In his
   November 2019 motion for extension of time to serve the Defendants, Pennie
   explained that he had “been deciding whether to proceed with this case, and
   has ultimately decided to move forward with it.”
             In November 2019, the District Court ordered the parties to comply
   with the local rule requiring local counsel within twenty days. N.D. TEX.
   LOC. R. 83.10(a). On the twentieth day, Pennie filed a motion for leave to
   proceed without local counsel. Pennie claimed his attorney, Mr. Klayman,
   had “filed and litigated numerous cases in this judicial district” without local




             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
             1
              The defamation claims stem from an article published on August 17, 2018. Pennie
   filed suit on August 14, 2019. The relevant statute of limitations is one year. TEX. CIV.
   PRAC. & REM. CODE § 16.002(a); see Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724,
   741–42 (5th Cir. 2019) (“Under Texas law, defamation claims generally are subject to a
   one-year statute of limitations.”).
             2
                 Pennie received an extension for time to serve the Defendants until December 12,
   2019.




                                                   2
Case: 20-10349       Document: 00515696880         Page: 3   Date Filed: 01/06/2021




                                    No. 20-10349


   counsel and was “familiar with the local rules.” The district court denied
   Pennie’s motion.
          In December 2019, Pennie filed a motion requesting a ninety-day stay
   while he searched for local counsel. He claimed the district court was
   “forcing [him] to proceed pro se” and that he was “in the middle of a
   congressional campaign which is occupying much of his available time.”
   Pennie indicated that he personally prepared the relevant filings because his
   attorney, Mr. Klayman, “is no longer allowed to represent him without local
   counsel.” The district court denied his motion in January 2020, reasoning
   that Pennie had already had five months since filing his action to comply with
   the local rule.     Further, the district court disagreed with Pennie’s
   characterization that he was being forced to proceed pro se by observing that
   “his counsel has not withdrawn and assisted Pennie in filing his motion to
   stay.” Nevertheless, the district court did not issue a Fed. R. Civ. Pro. 41(b)
   show cause order concerning failure to prosecute until March 2020, almost
   ninety days after Pennie filed his motion for a stay.
          In the meantime, the Defendants had filed numerous dispositive
   motions that were never answered. The first dispositive motion was filed in
   November 2019. By the time the district court issued its show cause order,
   eleven unanswered motions to dismiss were pending. In its show cause
   order, the district court told Pennie that by March 17, he must show cause
   as to why his action should not be dismissed for failure to prosecute and file
   his response to each pending motion or suffer dismissal of his action
   “without further notice.” Upon receiving no response, the district court
   dismissed the case without prejudice on March 19, 2020.
          That same day, after the case was dismissed, Pennie filed a notice of
   appearance of local counsel and a motion to set aside the judgment of
   dismissal.    Pennie claimed he missed the due date because it was




                                          3
Case: 20-10349      Document: 00515696880          Page: 4    Date Filed: 01/06/2021




                                    No. 20-10349


   “inadvertently mismarked by counsel’s staff,” and he noted that dismissal
   would “severely prejudice” him because the statute of limitations for his
   defamation claims had expired and he could not refile the case. The district
   court denied Pennie’s motion to set aside the judgment because “[t]he only
   thing he has done is to finally hire local counsel 114 days after this Court’s
   deadline to do so passed.”
                                  II. Discussion
          Typically, dismissal under Rule 41(b) for failure to prosecute is
   reviewed for abuse of discretion. But a district court’s discretion is narrower
   if the statute of limitations would bar refiling because dismissal would
   effectively be with prejudice. In this situation, dismissal is typically
   “appropriate only where there is a showing of (a) a clear record of delay or
   contumacious conduct by the plaintiff, and (b) where lesser sanctions would
   not serve the best interests of justice.” Griggs v. S.G.E. Mgmt., L.L.C.,
   905 F.3d 835, 844 (5th Cir. 2018). In addition, though not required, this
   court sometimes looks to “aggravating factors” that include “the extent to
   which the plaintiff, as distinguished from his counsel, was personally
   responsible for the delay, the degree of actual prejudice to the defendant, and
   whether the delay was the result of intentional conduct.” Sealed Appellant v.
   Sealed Appellee, 452 F.3d 415, 418 (5th Cir. 2006) (quotation omitted).
          We begin by observing the existence of aggravating factors in this case.
   First, Pennie was, at least in part, personally responsible for the delays. Even
   if we accept Pennie’s unsworn claim that an unnamed person on “counsel’s
   staff” mismarked the date for responding to the district court’s show cause
   order, that was hardly the only delay in this case. The show cause order was
   issued precisely because Pennie had not responded to any dispositive
   motions or obtained local counsel for many months. These delays cannot be
   attributed entirely to Pennie’s attorney. For instance, Pennie cited time




                                          4
Case: 20-10349      Document: 00515696880            Page: 5    Date Filed: 01/06/2021




                                      No. 20-10349


   constraints due to his congressional campaign when seeking a ninety-day stay
   from the district court. He also characterized himself (albeit inaccurately) as
   proceeding pro se. The record indicates that Pennie was actively involved in
   managing his case and is accordingly responsible for failure to comply with
   the district court’s local rules and case-specific orders.
          Second, some level of prejudice accrued to the Defendants. Pennie
   waited until right before the statute of limitations expired to file his case,
   delayed serving the Defendants until months after limitations had expired,
   and then delayed the case by not obtaining local counsel and ignoring
   dispositive motions. Even though Pennie served process in accord with the
   district court’s extended deadline, the fact that Pennie delayed service means
   that “[where] the statute has run, a potential defendant that has not been
   served is entitled to expect that it will no longer have to defend the claim.”
   Sealed Appellant, 452 F.3d at 418, 420. But this fact applies with less force
   than some of the Defendants suggest. Much of the delay in this case occurred
   after the Defendants had been properly served, and they had expectations of
   being required to defend. Cf. Sealed Appellant, 452 F.3d at 417 (failing to
   serve process “during the two years after it was ordered by the court”);
   Veazey v. Young's Yacht Sale and Service, Inc., 644 F.2d 475, 478 (5th Cir.
   1981) (“We view a delay between filing and service as being more likely to
   result in prejudice than a delay occurring after service . . . .”).
          In addition to these aggravating factors, there was a clear record of
   delay or contumacious conduct by the plaintiff.              Griggs, 905 F.3d at
   844. First, a “district court has discretion to adopt local rules,” and these
   rules have “the force of law.” Hollingsworth v. Perry, 558 U.S. 183, 191,
   130 S. Ct. 705, 710 (2010). Pennie and Klayman had no right to assume the
   requirement to secure local counsel would not apply to them. They claim to
   have “anticipated no issues with the representation” and found the district
   court’s “sudden” application of the rule “inexplicable.” But Rule 83.10(a)



                                            5
Case: 20-10349          Document: 00515696880                Page: 6       Date Filed: 01/06/2021




                                            No. 20-10349


   requires, on its face, local counsel “[u]nless exempted by LR 83.11.” N.D.
   TEX. LOC. R. 83.10(a). Pennie and Klayman were responsible for obtaining
   an exemption from the outset; instead, the district court had to affirmatively
   impose the rule before they sought permission.
           Moreover, Klayman was almost certainly aware of the local counsel
   requirement from the start. In one case before the same district court,
   Klayman responded to a show cause order requiring local counsel and was
   warned that “[f]ailure to comply may result in sanctions.” 3 Order to Show
   Cause, Cox v. Benbella Books Inc., No. 3:18-cv-03367-B, ECF No. 7 (N.D.
   Tex. Jan. 11, 2019). In another case, he appeared before the district court
   accompanied by local counsel. See Notice of Designation of Lead and Local
   Counsel, Stephens v. Halliburton Company, et al., No. 3:02-cv-01442-L, ECF
   76 at *1 (N.D. Tex. Jul. 24, 2003) (designating “Larry E. Klayman as lead
   counsel and Todd W. Hutton as local attorney in charge, in accordance with
   Local Rules 77.1(c) and 83.10(a)”).
           In any event, the district court was well within its discretion to enforce
   the local counsel rule. Because it did so in a brief electronic order, we do not
   know what reasons the district court considered when issuing the order. But
   Pennie does not offer any evidence to show the district court abused its
   discretion. 4 Defendants, on the other hand, point to Klayman’s checkered
   history to demonstrate that requiring local counsel in this case made sense



           3
            The court in that case ultimately granted Klayman’s motion for leave to proceed
   without local counsel. Electronic Order, Cox v. Benbella Books Inc., No. 3:18-cv-03367-B,
   ECF No. 9 (N.D. Tex. Jan. 17, 2019). We cite this case only to support our conclusion that
   Klayman was aware of the local counsel rule and possibility of sanctions.
           4
            Pennie simply describes the district court’s decisions as arbitrary and proceeds to
   make a bizarre series of accusations against the district court judge alleging racial or political
   animus. We see nothing in the record to support such accusations.




                                                   6
Case: 20-10349         Document: 00515696880                Page: 7       Date Filed: 01/06/2021




                                           No. 20-10349


   for reasons beyond simple compliance with the rules.                              See In re
   Bundy, 840 F.3d 1034, 1035–36 (9th Cir.            2016). 5
           Second, Pennie and Klayman completely disregarded the district
   court’s rules and orders. Pursuant to Rule 83.10(a), they should have sought
   permission to proceed without local counsel at the start of the case in August
   2019. Nevertheless, the district court ordered them to comply with the local
   rules in November 2019. Then the district court reiterated its order by
   denying Pennie’s motion for a stay in January 2020. The district court
   provided a final warning and compliance opportunity in its show cause order
   in March 2020 before it ultimately dismissed the case.
           Pennie claims he was searching for local counsel over these many
   months but offers no evidence to support this claim. For example, Pennie
   does not present the court with specific evidence that he did, in fact, solicit a
   single local law firm during this time period where a representation
   agreement was not ultimately reached.
           And as noted above, Pennie never complied with the district court’s
   order to respond to the Defendants’ dispositive motions by March 17, 2020.
   Pennie argues that his unresponsiveness “highlights the prejudice” against
   him because “he suddenly had no counsel to assist him in responding to


           5
             Klayman represented Bundy in this case. The Ninth Circuit affirmed denial of
   Klayman’s pro hac vice application and summarized his questionable history as follows:
   “Under our decisions, the district court had more than ample cause to turn down
   Klayman's [pro hac vice] application: he is involved in an ethics proceeding before the
   District of Columbia Bar, and he was not candid with the court about the status of those
   proceedings; he disclosed that he was twice barred in perpetuity from appearing pro hac vice
   before judges in the Central District of California and the Southern District of New York,
   but he failed to list numerous cases—all available on Westlaw or LEXIS—in which he has
   been reprimanded, denied pro hac vice status, or otherwise sanctioned for violating various
   local rules; and he has a record of going after judges personally . . . .” In re Bundy, 840 F.3d
   at 1035–36.




                                                  7
Case: 20-10349        Document: 00515696880              Page: 8      Date Filed: 01/06/2021




                                         No. 20-10349


   motions to dismiss.” 6 But, as the district court noted, Klayman never
   withdrew from the case nor was he otherwise disqualified from the matter.
   Tellingly, Pennie did not even try to respond to a single motion to evidence
   his good faith. In short, he is now a day late and a dollar short.
           Pennie’s efforts to minimize the length and severity of the delay are
   unavailing. See Sealed Appellant, 452 F.3d at 419 n.7 (“Other courts also have
   affirmed dismissals with prejudice for failure to serve process where
   limitations has run, even where delay was as short as four months”); Figueroa
   Ruiz v. Alegria, 896 F.2d 645, 649 (1st Cir. 1990) (affirming dismissal where
   the time involved was three months, which the court characterized as
   “relatively short”). Further, the cases he cites are inapposite.
           In Gray, this court reversed a district court dismissal of a case where
   there had been no “substantial proceedings of record in the past six months”
   and the “plaintiffs concede[d] negligence.” Gray v. Fid. Acceptance Corp.,
   634 F.2d 226, 227 (5th Cir. 1981). But in that case the contumacious conduct
   was less severe than the conduct here, and the court specifically recognized
   that the plaintiffs did not disobey court orders. Id. In this case, Pennie
   disregarded explicit direction from the district court on multiple occasions
   before his case was ultimately dismissed. See Figueroa Ruiz, 896 F.2d at 649
   (“Yet plaintiffs here were guilty not only of simple delay but of disobedience
   of a court order as well. In such a case, the amount of time elapsed obviously
   becomes less pivotal.”).
           Boazman is also distinguishable. Boazman v. Econ. Lab., Inc., 537 F.2d
   210 (5th Cir. 1976). In that case, although the plaintiff was “initially quite
   slow in prosecuting his case” he subsequently “began to prosecute his case


           6
             It is ironic that Pennie makes this argument while simultaneously blaming counsel
   for missing the filing deadline.




                                               8
Case: 20-10349        Document: 00515696880              Page: 9      Date Filed: 01/06/2021




                                         No. 20-10349


   in earnest.” Boazman, 537 F.2d at 211–12. Those are not the facts here.
   Additionally, in Boazman the district court initially dismissed the case with
   prejudice but later amended the dismissal to be without prejudice because
   dismissal with prejudice “was too severe a sanction where . . . the [plaintiff]
   was not responsible for his attorney’s mistakes.” Id. at 212. This court
   rightly “fail[ed] to see how a dismissal without prejudice is any less severe a
   sanction than a dismissal with prejudice” where “the statute of limitations
   prevents or arguably may prevent a party from refiling his case after it has
   been dismissed.” Id. at 213. Here, of course, Pennie is at least partially to
   blame for the delays, and the district court never suggested that a dismissal
   with prejudice would be too severe. 7
           Finally, based on the totality of circumstances, we conclude that a
   lesser sanction would not better serve the interests of justice. Griggs,
   905 F.3d at 804. The district court more than adequately attempted the
   lesser sanction of warning. The district court repeatedly communicated that
   Pennie must comply with the local counsel rule and issued an explicit warning
   of the risk of dismissal in its show cause order. “When lesser sanctions have
   proved futile, a district court may properly dismiss a suit with prejudice.”
   Hornbuckle v. Arco Oil & Gas Co., 732 F.2d 1233, 1237 (5th Cir. 1984); see
   Sturgeon v. Airborne Freight Corp., 778 F.2d 1154, 1160 (5th Cir. 1985) (saying
   the same).
                                      III. Conclusion
           Accordingly, we AFFIRM the district court’s judgment.


           7
             Pennie also cites the unpublished opinion Cole v. Barnhart, 193 F. App'x 279 (5th
   Cir. 2006), which is not binding precedent and is readily distinguishable. In Cole, the
   district court “did not give notice of its intent to dismiss for failure to prosecute” and
   “made no finding of a clear record of delay or contumacious conduct by plaintiff.” Id. In
   this case, the district court did both.




                                               9